Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lisa Feliciano appeals the district court’s order dismissing her complaint for failing to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Feliciano v. The Reger Grp., No. 1:13-cv-01572-AJT-TCB (E.D.Va. Mar. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and ar*302gument would not- aid the decisional process.

AFFIRMED.